Case 1:21-cv-00908-TWP-MG Document 7 Filed 04/22/21 Page 1 of 5 PageID #: 18




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


                                                       )
THOMAS PHILLIP BELL,                                   )
                                                       )
                               Plaintiff,              )
                                                       )
                       v.                              )       No. 1:21-cv-00908-TWP-MG
                                                       )
OHIO YOUNGSTOWN PUBLIC SCHOOLS,                        )
GED TRANSCRIPT OFFICE FOR DIPLOMA,                     )
                                                       )
                               Defendants.             )


   ENTRY GRANTING MOTION TO PROCEED IN FORMA PAUPERIS, DENYING
          OTHER PENDING MOTIONS, SCREENING COMPLAINT,
             AND ORDERING PLAINTIFF TO SHOW CAUSE

       This matter is before the Court on Plaintiff Thomas Phillip Bell's (“Plaintiff's”) Request to

Proceed in District Court Without Prepaying the Filing Fee (Filing No. 2). Because Plaintiff is

permitted to proceed in forma pauperis, this action is also subject to screening pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

I. DISCUSSION

A. Filing Fee

       Plaintiff's motion for leave to proceed in forma pauperis, without prepaying fees or costs,

(Filing No. 2) is granted. While in forma pauperis status allows a plaintiff to proceed without pre-

payment of the filing fee, the plaintiff remains liable for the full fees. See Robbins v. Switzer, 104

F.3d 895, 898 (7th Cir. 1997) (in forma pauperis litigants remain liable for the filing fee; “all [28

U.S.C.] § 1915(a) does for any litigant is excuse the pre-payment of fees”). The Court does not have

the authority to waive the filing fee, and it remains due despite Plaintiffs’ in forma pauperis status.

Fiorito v. Samuels, 2016 U.S. Dist. LEXIS 84869, at *5 (C.D. Ill. June 30, 2016) (“[c]ourt does not
Case 1:21-cv-00908-TWP-MG Document 7 Filed 04/22/21 Page 2 of 5 PageID #: 19




have the authority to waive a filing fee”); McDaniel v. Meisner, 2015 U.S. Dist. LEXIS 106067, at

*12 (E.D. Wis. Aug. 12, 2015) (same). The filing fee for in forma pauperis litigants is $350.00. No

payment is due currently; however, the $350.00 balance remains owing.

B. Screening Standard

       District courts have an obligation under 28 U.S.C. § 1915(e)(2)(B) to screen complaints

before service on the defendant and must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. Dismissal under the in forma pauperis statute is an exercise of the court’s discretion. Denton

v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether the complaint states a claim, the

court applies the same standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive

dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim to relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable inference
       that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a “plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403

(7th Cir. 2010) (emphasis in original).

C. The Amended Complaint

       Plaintiff's Complaint is difficult to follow, but as best the Court can discern, he claims that

he passed his GED exam in 2009, but defendants "refuse to find [it]." (Filing No. 1 at 2.) The

Complaint states he is bringing a Bivens claim against federal officials, but he appears to name only

state or private defendants. He claims he is suing for "discrimination" and he "would like to receive
Case 1:21-cv-00908-TWP-MG Document 7 Filed 04/22/21 Page 3 of 5 PageID #: 20




my diploma" and $300,000 in damages. (Filing No. 1 at 2, 6.) Nowhere does the Complaint allege

that any defendant was acting under the color of law, as is required for an action under 42 U.S.C. §

1983 or Bivens. To the extent the Complaint makes any allegations of discrimination, it states:

       I passed my GED 2009 maybe before I stayed at a car lot in my 2003 white cougar
       until I painted it If was up to Youngstown, Ohio I would be living insanity I would
       never get a diploma or go further with and education in life Youngstown, Ohio
       discriminate on Indians and Color folks in school some teacher's beat around the
       bush so you won't be able to learn your math I learned here at IV tech [illegible]
       class while I was there every problem I got right while research and reviewed in
       class I left because sex became an issue along with a sex case held against me of a
       false conviction I also learn how to swim very well and fast at IU Natatorium here
       in IN, IN I know the teacher's at young age beat around the bush with math because
       I was handsome and sexy and sex discrimination became an issue every day of my
       life now.

(Filing No. 1 at 5.) This recitation is woefully insufficient to support a claim for discrimination of

any kind.

D. Dismissal of Complaint

       Giving Plaintiff’s Complaint a liberal construction, the Court cannot discern within it any

plausible federal claim against any defendant. See United States ex rel. Garst v. Lockheed-Martin

Corp., 328 F.3d 374, 378 (7th Cir. 2003) (“Rule 8(a) requires parties to make their pleadings

straightforward, so that judges and adverse parties need not try to fish a gold coin from a bucket

of mud.”). As best the Court can tell, Plaintiff appears to allege that he is entitled to receive his

GED diploma and damages from defendants. But he provides no legal basis for such a claim, or

facts to support it. And even though the Court construes pro se pleadings liberally, it will not

concoct claims or conduct research for a litigant. Cf. Anderson v. Hardman, 241 F.3d 544, 545

(7th Cir. 2001) (dismissing pro se litigant's appeal, noting that the court cannot craft arguments

and perform legal research to salvage a deficient appellate brief).

       In sum, Plaintiff's Complaint must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)

because the Complaint fails to state a claim upon which relief can be granted.
Case 1:21-cv-00908-TWP-MG Document 7 Filed 04/22/21 Page 4 of 5 PageID #: 21




E. Pending Motions

       Plaintiff has filed two additional motions which the Court must now address. Plaintiff's

Motion for Speedy Trial (Filing No. 3) states in full, "I want to give time so they claim they found

my GED in Ohio." Aside from the fact that the motion is unintelligible, a civil litigant has no

entitlement to a "speedy trial" and Plaintiff provides no reasons why the proceedings in this matter

should be expedited. Plaintiff's Motion for Investigation (Filing No. 4) is identical, and likewise

unintelligible. Further, federal courts do not perform investigations – they adjudicate cases based

on facts the litigants discover in their own investigations. Both of Plaintiff's motions must be

denied.

F. Opportunity to Show Cause

       Plaintiff shall have through Friday, May 14, 2021, by which to show cause why judgment

consistent with the Entry should not issue. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014,

1022 (7th Cir. 2013) ("Without at least an opportunity to amend or to respond to an order to show

cause, an [in forma pauperis] applicant's case could be tossed out of court without giving the

applicant any timely notice or opportunity to be heard to clarify, contest, or simply request leave

to amend.").

       If Plaintiff elects to file an amended complaint, he should conform to the following

guidelines: (a) the amended complaint shall comply with the requirement of Rule 8(a)(2) of the

Federal Rules of Civil Procedure that pleadings contain "a short and plain statement of the claim

showing that the pleader is entitled to relief . . . ," which is sufficient to provide the defendants

with "fair notice" of the claim and its basis; Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

curiam) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P.

8(a)(2)); (b) the amended complaint must include a demand for the relief sought; (c) the amended

complaint must identify what legal injury Plaintiff claims to have suffered, what persons are
Case 1:21-cv-00908-TWP-MG Document 7 Filed 04/22/21 Page 5 of 5 PageID #: 22




responsible for each such legal injury and when and where each legal injury occurred; and (e) the

amended complaint must include the case number referenced in the caption of this Entry.

                                         II. CONCLUSION

         For the reasons stated above, Plaintiff's Request to Proceed in District Court Without

Prepaying the Filing Fee (Filing No. 2) is GRANTED. Plaintiff's Motion for Speedy Trial (Filing

No. 3) and Motion for Investigation (Filing No. 4) are DENIED. Having screened the Complaint,

the Court finds it is subject to dismissal for failure to state a claim upon which relief can be granted.

Plaintiff is granted leave to file an amended complaint by no later than Friday, May 14, 2021. If

no amended complaint is filed by that date, this action will be dismissed for the reasons set forth

above.

         SO ORDERED.

         Date: 4/22/2021




Distribution by U.S. Mail:

Thomas Phillip Bell
General Delivery
Indianapolis, IN 46206
